Citation Nr: 1759034	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  11-13 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for arthritis, other than the bilateral shoulders and left hip.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran had active service from October 1989 to February 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009, a March 2011 and a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in May 2013.  A transcript of the hearing has been associated with the claims file.

The Board notes that the Veteran's attorney submitted a correspondence in October 2017 in response to the last Supplemental Statement of the Case (SSOC) after the Board's August 2017 Remand.  In the correspondence, the Veteran's attorney indicated that the Veteran desired an additional hearing for the issues for which a hearing had already been provided in May 2013. There was no indication of any change in circumstances or other pressing reason to provide an additional hearing other than the fact that the Veteran had additional information to share.  In this regard, the Board notes that in Cook, the United States Court of Appeals for Veterans Claims (Court) found that under section 7107(b), a claimant who received a personal hearing before the Board at an earlier stage of appellate proceedings is entitled to receive, upon request, a Board hearing following this Court's remand of the same claim.  The Court determined a claimant is not limited to only one Board hearing during the entire course of appellate proceedings when an additional hearing is warranted based on the evidence, to more specifically include a change in circumstances, such as new representation or other deficiency.  See Cook v. Snyder, 28 Vet. App. 330 (2017).  Here, the record does not reveal any change in circumstances warranting a new hearing, as the Veteran was previously represented by the same attorney he has currently retained.  Furthermore, the Veteran has had ample opportunity afforded him to submit additional evidence after the last Board hearing and has done so on numerous occasions since.  There is no indication that the decision to not provide an additional Board hearing would prejudice the Veteran in any way.  Absent a showing of a substantial need or change in circumstances, the Board shall proceed in its adjudication without an additional hearing.

The record also shows that in April 2017, the Veteran perfected an appeal for an increased rating for his psychiatric disability, and entitlement to an earlier effective date for service connection for that disability.  At the same time, he requested a hearing before the Board to address those issues.  That hearing is in the process of being scheduled, and as such these issues will not be addressed in this decision.

This claim was previously before the Board in August 2017, at which time it was remanded for additional development.  That development having been completed, this claim is once again before the Board.


FINDINGS OF FACT

1.  The Veteran has identified the joints, other than his service-connected bilateral shoulder and left hip, for which he claims service connection for arthritis as his lower back and his right hip.

2.  The probative medical evidence of record does not show that the Veteran has any diagnosed arthritis of either the lower back or the right hip; rather, it shows that he has a diagnosis of lumbosacral strain and right side femoral acetabular impingement syndrome.

3.  The probative medical evidence of record does not show that the Veteran diagnosed lumbosacral strain or right side femoral acetabular impingement syndrome was caused by or incurred in military service.






CONCLUSION OF LAW

The criteria for establishing service connection for arthritis, other than the bilateral shoulders and left hip, are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303 (d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303 (a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

A decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), has clarified that the notion of continuity of symptomatology since service under 38 C.F.R. § 3.303 (b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such service as shown by the service record, the official history of each organization in which the Veteran served, his or her treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C. § 1154 (a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C. § 5107 (a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C. § 5107 (b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The Veteran contends that he suffers from arthritis in joints other than his bilateral shoulders and left hip that is the result of military service.  Specifically, the Veteran has claimed that he believes that this arthritis affects his lower back and right hip.  The Veteran has stated that he has experienced pain in these joints since military service, in which his duties required him to load heavy equipment aboard military aircraft.

A review of the Veteran's service treatment records shows no discussion of complaints or injuries to the lower back or right hip.  No diagnoses of any conditions, including arthritis, were provided for the lower back or right hip during military service or within one year post-service.

A review of the Veteran's post-service outpatient treatment records reveals that he has been treated for complaints of pain and limitation of motion related to the lower back and right hip. 

Treatment reports in a June 2006 intake show that the Veteran reported a past medical history of joint pain throughout his body including knees, ankles, hands, elbows, and shoulders.  The Veteran was concerned because his father had lupus.

Records from the Social Security Administration show that the Veteran was awarded Social Security Disability benefits from June 2008 due to primary diagnosis of anxiety disorders and a secondary diagnosis of osteoarthrosis and allied disorders.  

A July 2009 note from Megan Evans FNP to Robert Sylvester MD stated that the Veteran recently came to her practice for Primary Care and human immunodeficiency virus (HIV) care.  The Veteran was reported to have the understanding that he had been diagnosed with rheumatoid arthritis.  However her review of the records showed that that the Veteran had an initial positive rheumatoid factor (22u1m1), but negative anti-nuclear antibody (ANA) and extractable nuclear antigen antibodies (ENA).  She indicated that it appeared that the problem of the joint pain was felt to be inconclusive and possibly related to the Veteran's HIV status.  Regardless, as the Veteran had continued pain in multiple joints with a subjective history of swelling and a strong family history of rheumatoid arthritis, she requested a referral to Dr. Sylvester, as he saw the Veteran's family members affected by rheumatoid arthritis.

An August 2009 treatment report from Dr. Sylvester showed the following assessment: (1) HIV positivity with subsequent avascular necrosis of the left hip and a history of alcohol abuse; (2) multiple joint pain;  (3) posttraumatic stress disorder and attention deficit hyperactive disorder; and (4) that the Veteran apparently stated that he was diagnosed with rheumatoid arthritis at the Yale New Haven VA Hospital.

The Veteran had a rheumatology consultation on January 2012.  The rheumatologist noted the Veteran's prior medical notes indicated it was thought that the Veteran possibly had an HIV related arthralgia syndrome.  The Veteran also reported that he was most recently followed by Dr. Sylvester about a year ago.  The VA rheumatologist felt that the Veteran had non-inflammatory arthralgias.  He saw no evidence for rheumatoid arthritis, HIV associated arthritis, and/or HIV associated vasculitis/myositis.

The Veteran was provided with a VA examination in March 2015.  However, this was limited only to a discussion of the Veteran's bilateral shoulders and left hip.

The Veteran was provided with a VA examination in October 2017.  Upon a review of the claims file, subjective interview, and objective testing, the Veteran was diagnosed with lumbosacral strain for the lower back and right side femoral acetabular impingement syndrome for the right hip.  The examiner provided that the medical evidence was negative for a diagnosis of arthritis in either joint.  It was noted that the Veteran had been assessed for rheumatoid arthritis for his complaints of pain in these joints in 2012, but negative findings were provided.  The VA examiner considered the Veteran's statements regarding in-service pain in these joints as a result of his duties loading equipment onto military aircraft and found such statements to be reliable.  The VA examiner opined that it was less likely than not that the Veteran's lower back or right hip disabilities were the result of military service.  In support, it was provided that the medical record both during service and one year post-service were negative for any complaints or treatment, thereby indicating that the Veteran had not sustained any substantial or chronic injury.  Additionally, the examiner provided that there is nothing in accepted medical literature or authority that would support the later development of the Veteran's disabilities of the lower back or right hip as the result of the in-service duties described.

The Board finds service connection for arthritis, other than the bilateral shoulders and left hip, is not warranted.  

At the outset, the Board notes that the Veteran does not even have a confirmed diagnosis of arthritis in the lower back or right hip.  In this regard, no medical evidence, including via x-ray, has confirmed such a diagnosis.  The threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability, in this matter a diagnosis of arthritis confirmed by x-ray, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement in a claim of service connection of current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

As the Veteran has not been shown throughout the relevant period of appeals to have a confirmed diagnosis of arthritis, as he has only been assessed without confirmation and merely self-diagnosed in treatment records, the Veteran's arthritis claim fails for lack of a current disability.

However, the Board notes that that the Court has held that the Board must broadly construe claims.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Because the Veteran's complaints of "arthritis" appear to be consistent with his general complaints of pain in his lower back and right hip joints and such joints actually have diagnosed disabilities, the Board finds that the Veteran's claim should be construed more broadly.  

In this regard, the Veteran is shown to have a current diagnosis of lumbosacral strain for his lower back and right side femoral acetabular impingement syndrome for his right hip as per his outpatient treatment records and VA examination.  The Veteran has also provided competent and credible lay testimony that he used these joints during military service.  As such, the Veteran's claim turns upon the issue of a nexus between the two.

Here, the only nexus opinion of record that specifically discusses the etiology of the Veteran's lower back and right hip disability, via the October 2017 VA examination, rendered findings of a negative relationship between the Veteran's military service and his currently diagnosed disabilities, noting that the medical record both during service and one year post-service were negative for any complaints or treatment, thereby indicating that the Veteran had not sustained any substantial or chronic injury and that there is nothing in accepted medical literature or authority that would support the later development of the Veteran's disabilities of the lower back or right hip as the result of the in-service duties described.

The only other evidence indicating that the Veteran's lower back and right hip disabilities are the result of his military service is the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  Barr v. Nicholson, 21 Vet. App. 303, 308-310  (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or orthopedics more particularly, and that he is merely speculating as to whether his current disabilities resulted from overuse during military service.  In this regard, he is not competent to provide such opinions, as they require specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that his lower back and right hip disabilities are the result of overuse in military service are lacking in probative value. 

For the reasons provided above, the preponderance of evidence is against the Veteran's claim for arthritis, other than the bilateral shoulders and left hip.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert, 1 Vet. App. at 49; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for arthritis, other than the bilateral shoulders and left hip, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


